NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE



                              IN RE DOMINIC C.


                              No. 1 CA-JV 18-0194
                                FILED 10-23-2018


            Appeal from the Superior Court in Mohave County
                         No. L8015JV201407057
                The Honorable Derek C. Carlisle, Judge

                                   AFFIRMED


                                    COUNSEL

Harriette P. Levitt Law Offices, Tucson
By Harriette P. Levitt
Counsel for Appellant

Mohave County Attorney’s Office, Kingman
By Deborah L. Herbert
Counsel for Appellee



                        MEMORANDUM DECISION

Acting Presiding Judge Maria Elena Cruz delivered the decision of the
Court, in which Judge Randall M. Howe and Chief Judge Samuel A.
Thumma joined.
                           IN RE DOMINIC C.
                           Decision of the Court

C R U Z, Judge:

¶1            Dominic C. (the “Juvenile”) appeals an order from the
superior court requiring that he register as a sex offender until he reaches
the age of twenty-five. Because the superior court did not abuse its
discretion, we affirm.

              FACTUAL AND PROCEDURAL HISTORY

¶2            In November 2014, as a result of a Disposition Agreement
accepted by the court, the Juvenile was adjudicated delinquent of sexual
conduct with a minor under twelve years of age, Arizona Revised Statutes
(“A.R.S.”) § 13-1405, a class 2 felony. The Disposition Agreement addressed
sex offender registration as follows:

      Sexual offender registration and registration terms will not be
      ordered at disposition in this matter if the Juvenile is rated as
      a moderate or lower risk to reoffend pursuant to a sexual
      behavior risk assessment to be conducted by Delynn Lamb
      [“Lamb”] . . . however, the court may require the Juvenile to
      register as a sex offender pursuant to A.R.S. § 13-3821(D) at
      disposition if the Juvenile is rated as higher than a moderate
      risk to reoffend by [Lamb]. Further, in any case, this option
      under A.R.S. § 13-3821(D) shall be held open and the court
      may impose sexual offender registration and registration
      terms at a later date if the Juvenile violates probation and the
      court determines registration requirements to be
      appropriate[.]

(Emphasis added).

¶3            Lamb conducted a sexual behavior risk assessment on the
Juvenile and concluded “the best estimate of his risk for [re-offense] is
moderate to moderate high.” At the disposition hearing in December 2014,
the court placed the Juvenile in an intensive probation program until his
eighteenth birthday; however, while placed in an intensive rehabilitation
facility—Blue Ridge—the court ordered that probation would be
temporarily reduced to standard supervision.

¶4            Later in December 2014, while at Blue Ridge, the Juvenile
“engaged in deviant sexual activities,” including engaging in oral sex with
a peer over the age of twelve and exposing his penis to another peer. An
April 2015 report indicated that in March 2015, the Juvenile “asked a peer



                                     2
                          IN RE DOMINIC C.
                          Decision of the Court

to masturbate in his presence,” and that he touched a peer’s genitals while
they were seated on a couch with their hands concealed beneath pillows.

¶5           In October 2015, the Juvenile underwent another
psychosexual evaluation and was found to be a moderate to high risk to re-
offend sexually. Because of this and his behavior at Blue Ridge, he was
placed at Youth Development Institute (“YDI”) Level 1, a facility that
provided a higher level of care.

¶6            Once at YDI, the Juvenile’s behaviors largely improved until
June 2016. That month, a report indicates that the Juvenile showed signs of
regression: he admitted “being moments away from engaging in” a sex act
with his roommate, with whom he also engaged in sexual discussions and
made plans “to sexually act out.” After this incident, the Juvenile was
assigned to his own room, and he again showed signs of improvement.
Accordingly, the Juvenile was allowed to move to the less restrictive YDI
Level 2. Despite subsequent incidents of improper sexual activity, the
Juvenile was allowed to stay on at Level 2, and in December 2017, the
Juvenile entered community placement in a group home. Soon after, he
began an intensive sexual rehabilitation outpatient program called Right of
Way (“ROW”).

¶7            While in ROW, the Juvenile admitted to having accessed
pornography on his school laptop; he failed to attend two individual
sessions; he was late to several other sessions; and he was asked to leave
two other group sessions because he was sleeping through them.

¶8            The Juvenile was discharged from ROW approximately three
months after he began the program. In the discharge report ROW filed,
they indicated the Juvenile “often demonstrated difficulty adhering to the
expectations of the program and his terms of probation, and exhibited an
impulsive and often defiant demeanor.” The report further noted that,
when he did cooperate, such cooperation “appeared superficial.” He was
therefore discharged after ROW personnel determined that the Juvenile
had “reached maximum benefit” from the program, “because of his
wavering participation,” and the unlikelihood that he would “make any
further advances and successfully complete the program” before his
eighteenth birthday. Based on an evaluation performed in April 2018, the
discharge report noted that his “estimated sexual re-offense risk” was
“high.”

¶9            On May 4, 2018, the Juvenile’s probation officer filed a
petition to revoke his probation, alleging several violations (including



                                    3
                            IN RE DOMINIC C.
                            Decision of the Court

failing to satisfy the terms of the probation). After a contested evidentiary
hearing on the petition to revoke, the court found the Juvenile had violated
his probation. The court found, among other things, that the Juvenile had
violated Condition 5 of his probation, which required him to “actively
participate in sex offender treatment, and remain in such treatment at the
direction of [his] probation officer.” The court based its finding on evidence
that the Juvenile had slept during group classes, failed to show up to at least
one class, and arrived at another class unprepared. The court also found
that the Juvenile violated Condition 9, which required he “not view any
sexually stimulating or sexually oriented material as deemed inappropriate
by treatment staff.” The evidence reflected, and the Juvenile admitted, that
the he viewed pornography on his school computer.

¶10           On review of the record before it—including discharge
reports from YDI and ROW, the original disposition report and sexual
behavior risk assessment conducted by Lamb, testimony by the Juvenile’s
probation officer, attorney arguments, and statements from the Juvenile,
the victim in his original case, and the victim’s family—the court reinstated
the Juvenile’s standard probation, ordered him detained until 6 p.m. the
day before his eighteenth birthday, and ordered he register as a sex offender
until he reached the age of twenty-five.

¶11            In making its decision, the court expressed the concern “that
when the juvenile was released to a lower level of supervision and
structure, that he seems to have not maintained the skills that he had
learned at YDI and not been able to maintain appropriate responses in
connection with that.” Accordingly, in consideration of all the factors
before it, the court found it appropriate “to protect the community,” and
thus ordered the Juvenile to register as a sex offender until he reaches age
twenty-five.

¶12            The Juvenile timely appeals. We have jurisdiction pursuant
to A.R.S. § 8-235(A).

                               DISCUSSION

¶13           Superior courts have broad discretion to determine an
appropriate disposition for a delinquent juvenile. In re Niky R., 203 Ariz.
387, 390, ¶ 10 (App. 2002) (citation omitted). “We will not disturb a
[superior] court’s disposition order, including the decision whether to
require a juvenile to register as a sex offender, absent an abuse of
discretion.” In re Nickolas T., 223 Ariz. 403, 404, ¶ 4 (App. 2010) (citation
omitted). A court abuses its discretion where the record fails to provide



                                      4
                             IN RE DOMINIC C.
                             Decision of the Court

substantial support for its decision. Grant v. Ariz. Pub. Serv. Co., 133 Ariz.
434, 456 (1982); see also Torres v. N. Am. Van Lines, Inc., 135 Ariz. 35, 40 (App.
1982) (discretion abused if “manifestly unreasonable, or exercised on
untenable grounds, or for untenable reasons”).

¶14           The Juvenile appeals the superior court’s order that he
register as a sex offender until he reaches age twenty-five. The Juvenile
does not contend that the court was without authority to do so; merely that
the court abused its discretion. As part of his disposition agreement, the
Juvenile agreed to terms of probation that deferred sex offender
registration; but the court stated it reserved authority to order such
registration pursuant to A.R.S. § 13-3821(D) if he was rated higher than a
moderate risk to sexually re-offend, or “if the Juvenile violates probation
and the court determines registration requirements to be appropriate.”

¶15           Section 13-3821(D) authorizes the court to “require a person
who has been adjudicated delinquent for an act that would constitute an
offense specified in subsection A or C of this section to register pursuant to
this section. Any duty to register under this subsection shall terminate
when the person reaches twenty-five years of age.” The Juvenile was
adjudicated delinquent of sexual conduct with a minor under twelve years
of age, A.R.S. § 13-1405, a class 2 felony; this act is listed under A.R.S. § 13-
3821(A)(4), as required by A.R.S. § 13-3821(D), supra.

¶16           Before the original disposition hearing, Lamb assessed the
Juvenile as a moderate to moderate high risk of sexually re-offending—in
other words, higher than moderate. That alone provided the court
sufficient grounds to order the Juvenile to register as a sex offender. More
recent and arguably more concerning, though, is the fact that the Juvenile
was discharged from the ROW program “because of his wavering
participation” and the unlikelihood that he would “make any further
advances and successfully complete the program” before his eighteenth
birthday, at which time he was assessed a sexual re-offense risk level of
“high.”

¶17           Next, the Juvenile concedes that he violated the terms of his
probation in April 2018 and does not appeal any of the court’s findings from
the hearing where the judge ordered the Juvenile to register as a sex
offender. Accordingly, though only one was required, both of the terms in
the disposition agreement, which the court indicated would trigger it to
order the Juvenile to register as a sex offender were satisfied.




                                        5
                           IN RE DOMINIC C.
                           Decision of the Court

¶18           Finally, the record is replete with evidence to support the
court’s finding that registration requirements were appropriate to protect
the community.

                              CONCLUSION

¶19           Because the superior court did not abuse its discretion by
ordering the Juvenile to register as a sex offender until the age of twenty-
five, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                       6